Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charlotte D. Mountcastle appeals the district court’s order dismissing her amended complaint for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Mountcastle v. Premier Auto Brokers Inc., No. 2:15-cv-00170-RBS-RJK (E.D.Va. Oct. 19, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
. AFFIRMED.